          Case 2:17-cr-01311-DGC Document 36 Filed 10/12/18 Page 1 of 2



 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                       No. CR 17-1311-01-PHX-DGC
10                  Plaintiff,                        ORDER
                                                     ( 4th Request)
11   v.
12   Anthony Espinosa Gonzales,
13                  Defendant.
14
15            Upon motion of Defendant and no objection by the Government, and good cause
16   appearing,
17            IT IS ORDERED granting Defendant's Motion to Continue Trial for the reasons
18   stated in Defendant's motion, including that defense counsel needs additional time to
19   prepare for trial.
20            This Court specifically finds that the ends of justice served by granting a
21
     continuance outweigh the best interests of the public and the defendant in a speedy trial.
22
     This finding is based upon the Court's conclusion that the failure to grant such a
23
     continuance would deny Defendant the reasonable time necessary for effective
24
     preparation, taking into account the exercise of due diligence.            18 U.S.C. '
25
     3161(h)(7)(B)(iv).
26
              IT IS FURTHER ORDERED continuing the trial from December 11, 2018 to
27
     March 12, 2019 at 9:00 a.m. and continuing the pretrial motion deadline until February
28
     1, 2019.
       Case 2:17-cr-01311-DGC Document 36 Filed 10/12/18 Page 2 of 2



 1            IT IS FURTHER ORDERED that if any subpoenas were previously issued and
 2   served in this matter, that they remain in effect and are answerable at the new trial date
 3   and the party who served the subpoena should advise the witnesses of the trial date.
 4            IT IS FURTHER ORDERED that excludable delay under Title 18 U.S.C.
 5   '3161(h)(7)(A) and (B) will commence from December 11, 2018 to March 12, 2019.
 6            IT IS FURTHER ORDERED that the parties shall keep the Court apprised of
 7   the possibility of settlement and should settlement be reached, the parties shall notify the
 8   Court.
 9                        Dated this 12th day of October, 2018.
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -2-
